ORDER DISMISSING APPEAL
The parties to this case have entered into an agreement resolving the issues on appeal and now jointly move for the dismissal of this appeal. So ordered.
Because the welfare of a child is involved in this case, the parties are to be commended for achieving a mutually-agreeable solution to the matter. Attorneys who are able to discuss and to achieve a negotiated settlement of ’a case serve the highest goals of the legal profession in a greater way than those who present their cases well.